Exhibit 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Maury Austin, certify, to the best of my knowledge, that based upon a review of the Annual Report on Form10-K of MIPS Technologies, Inc. for the twelve months ended June30, 2009 (the “Form 10-K”), the Form10-K fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934, as amended, and that information contained in the Form10-K fairly presents, in all material respects, the financial condition and results of operations of MIPS Technologies,Inc. for the twelve month period covered by the Form10-K. Date: September14, 2009 By: /s/MAURY AUSTIN Maury Austin
